          Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
STEVEN FRIEDMAN,

                                 Plaintiff,                             19-cv-226 (PKC)

                -against-                                                   OPINION
                                                                           AND ORDER

STACEY LIPPMAN, CHIAT-DAY HOLDINGS INC.
EMPLOYEE PROFIT SHARING AND 401(K) PLAN,
a/k/a CHIAT-DAY HOLDINGS INC. PROFIT SHARING
PLAN, and TBWA WORLDWIDE INC.,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.


                Plaintiff Steven Friedman left the employ of an advertising agency, Chiat\Day, in

1993. Chiat\Day ceased doing business in or about 1995 when its assets were purchased by

defendant TBWA Worldwide Inc. (“TBWA”). Friedman had been a participant in Chiat/Day

Holdings Inc.’s Employee Profit Sharing and 401(k) Plan (the “Plan”), and in 1995 the Plan

made a filing with the Internal Revenue Service (“IRS”) indicating that the Plan had been

terminated but its assets had not yet been distributed. In an IRS filing the following year, the

Plan stated that all assets had been distributed. As pled in his Complaint, “Friedman has no

record of ever receiving any distributions under the Plan and to the best of his knowledge, based

upon review of his financial records, he never received any such distributions.” (Compl. (Doc 1)

¶ 33.)

                Friedman brought this action pursuant to section 502(a)(1) of the Employee

Retirement Income Security Act of 1974 (“ERISA,”) 29 U.S.C. § 1132(a)(1), alleging that he is

owed $164,920 in unpaid benefits from the Plan. (Doc 1 ¶¶ 1-4.) The parties agree that the Plan
           Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 2 of 16



no longer exists: it “has been liquidated and dissolved and is no longer a valid and subsisting

juridical entity.” (Doc 68; Pl. Mem. Law Opp’n (Doc 79) at 5.)

                  Friedman sued multiple defendants to recover the benefits he asserts he is owed:

Colette Chestnut, then-Chief Financial Officer (“CFO”) of TBWA, in her representative

capacity; the Plan itself; TBWA; National Union Fire Insurance Company of Pittsburgh, PA,

which allegedly provided insurance to the Plan; and Plan trustees Michael Kooper and Stacey

Lippman. Defendants Chestnut, Lippman, the Plan, and National Union Fire Insurance were

voluntarily dismissed from this action. (Docs 42, 48, 68.) The Court dismissed defendant

Kooper after it concluded that Kooper could not be held liable in his individual capacity.

(Opinion & Order of Nov. 8, 2019 (Doc 63).)

                  The Court adopted in substantial part the parties’ Case Management Plan and

entered a Scheduling Order with all discovery ending on December 18, 2019. (Doc 53.) Sole

remaining defendant TBWA now moves for summary judgment pursuant to Rule 56, Fed. R.

Civ. P. (Doc 74.) For the reasons set forth below, TBWA’s motion will be granted.


BACKGROUND

         A. Relevant Facts

                  Unless otherwise noted, the facts herein are undisputed. Friedman worked for

Chiat\Day from 1985 until 1993. (Def. Local Rule 56.1 Statement (“Def. 56.1”) ¶ 1.) 1 Friedman

was laid off in late 1993, and his employment at Chiat\Day ended in or around November 1993.

(Id. ¶ 2.) While an employee there, Friedman participated in the Chiat/Day Holdings Inc.

Employee Profit Sharing and 401(k) Plan (the “Plan”). (Id. ¶ 3.)


1
 Citations to the parties’ Rule 56.1 Statements are to the evidence cited in the Statements, unless otherwise noted.
These and all other citations to evidence are for illustrative purposes and are not intended as the sole support for a
proposition.

                                                         -2-
         Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 3 of 16



               On May 11, 1995, Chiat/Day Holdings and its subsidiary, Chiat\Day Inc.

Advertising, entered into an Asset Purchase Agreement with TBWA and Omnicom Group Inc.

(“Omnicom”) (the “Transaction”). (Id. ¶ 4.) TBWA is a wholly-owned subsidiary of Omnicom.

(Greenberg Decl. (Doc 75), Ex. 3 (APA) at 1.) The Asset Purchase Agreement (“APA”) defines

TBWA as the “Purchaser.” (Id.)

               The express terms of the APA provided that TBWA did not assume “any liability

or obligation of [Chiat\Day] with respect to any plan, policy, arrangement or agreement

providing employment benefits or compensation to employees” or “any liability or obligation

under the Profit Sharing Plan Purchase Agreement . . . .” (APA ¶¶ 1.1.4(iii) and (x).) The Profit

Sharing Plan Purchase Agreement (“PSPPA”), dated May 9, 1995, was entered into by

Chiat\Day Holdings, Inc. (referred to in the PSPPA as the “Company”) and Michael Kooper as

trustee of the Plan (referred to in the PSPPA as the “Trustee”). (Doc 75, Ex. 4 (PSPPA).) The

PSPPA provided, in relevant part: “TBWA is not willing to assume liabilities related to the

Chiat/Day Profit Sharing and 401(k) Plan . . . and assets of the Plan will not be transferred to a

plan sponsored by TBWA in connection with the Transaction . . . . The Plan shall be terminated

by the Company at its expense as of the Closing Date, and all Plan assets will be distributed as

soon as practicable thereafter.” (PSPPA at 1; ¶ 1(e).) On August 7, 1995, the Chiat\Day Board

of Directors adopted a resolution authorizing the termination of the Profit Sharing Plan by or

before the Closing Date of the Transaction. (Doc 75, Ex. 5.) The Transaction closed on August

31, 1995. (Doc 75, Ex. 6.)

                Friedman does not dispute the terms of the APA, but, in opposition to this

motion, asserts that the Transaction was “a de facto merger and the continuation of the business

of Chiat\Day and not an asset acquisition.” (Pl. Local Rule 56.1 Statement (“Pl. 56.1”) ¶¶ 4-10;



                                                -3-
         Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 4 of 16



12.) In alleging that TBWA is the Plan administrator, he effectively alleges that TBWA is the

successor of Chiat\Day as Plan administrator. However, in his single-count Complaint,

Friedman does not allege any claim of breach of fiduciary duty or employer liability for failure to

fund the Plan. (See Doc 1.)

               IRS Annual Return/Report of Employee Benefit Plan Forms 5500 were filed for

the Plan in 1995, covering Plan year ending October 1996, and in 1996, covering Plan year

ending July 1997. (Michael Gordon Decl. (Doc 78), Exs. 9-10.) The 1995 Form 5500 lists

Collette Chestnut, then-CFO of TBWA, as the person who would be “signing for the

employer/plan sponsor” and as the individual “signing for the plan administrator.” (Doc 78, Ex.

9.) While Chestnut’s name is printed, her signature does not appear on the Form. (Id.) The

1995 Form 5500 lists two Plan trustees: “Michael Kooper CO TBWA Chiat Day” and “Stacey

Lippman CO TBWA Chiat Day.” (Id.) The 1996 Form 5500 does not list any individual signing

for the employer/plan sponsor or plan administrator, nor does it contain any signature. (Doc 78,

Ex. 10.) Michael Kooper and Stacey Lippman are also listed on the 1996 Form as Plan trustees.

(Id.)

               The 1995 Form 5500 reflects that the Plan was terminated in 1995, but that the

Plan assets had not been distributed or otherwise transferred. (Doc 78, Ex. 9.) The 1996 Form

5500, however, reflects that “all the plan assets [were] either distributed to participants or

beneficiaries, transferred to another plan, or brought under the control of [Pension Benefit

Guaranty Corporation].” (Doc 78, Ex. 10.) Both Forms reflect that the filer “received a

favorable determination letter from the IRS for the termination” and that “participants and

beneficiaries [have] been notified of the termination or the proposed termination.” (Doc 78, Exs.

9-10.)



                                                 -4-
         Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 5 of 16



               In December 2016, Friedman received a notice from the Social Security

Administration, advising him that he “MAY be entitled to some retirement benefits” from the

Plan, and that these benefits were valued at $164,920. (Def. 56.1 ¶ 14; Doc 75, Ex. 8.) TBWA

does not know whether Friedman received the benefits he alleges he is still owed under the Plan.

(Pl. 56.1 ¶ 25.) Records of Bessemer Trust Company (“Bessemer”) confirm that in February

1998, Friedman opened an IRA account and transferred unspecified assets in unspecified

amounts from a Smith Barney IRA account to Bessemer. (Doc 78, Ex. 4 at 9.) Friedman’s

submission also contains a largely illegible Smith Barney IRA account statement as of

September 1997 that does not show the original source of the assets in that account. (Doc 78,

Ex. 5.) No document submitted on this motion proves or disproves Friedman’s receipt of funds

from the Plan either at the time of his 1993 departure from Chiat\Day or the 1995-1996

liquidation of the Plan. Friedman stated at his deposition that he does not have financial records

dating back to the time period in question, and that he “doubt[s],” but “[has] no idea” whether

financial records from the 1995-1996 time period would reflect his receipt of a distribution from

the Plan. (Doc 78, Ex. 2 at 211.)


SUMMARY JUDGMENT STANDARD

               Summary judgment “shall” be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Rule 56(a), Fed. R. Civ. P. A fact is material if it “might affect the outcome of the suit

under the governing law . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A

dispute regarding a material fact is genuine ‘if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’” Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d

Cir. 2000) (quoting Anderson, 477 U.S. at 248). On a motion for summary judgment, the Court


                                                -5-
         Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 6 of 16



must “construe the facts in the light most favorable to the non-moving party and resolve all

ambiguities and draw all reasonable inferences against the movant.” Delaney v. Bank of Am.

Corp., 766 F.3d 163, 167 (2d Cir. 2014) (internal quotation marks and citation omitted).

               It is the initial burden of the movant to come forward with evidence on each

material element of his claim or defense sufficient to entitle the movant to relief as a matter of

law. Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). If the

moving party meets its burden, “the nonmoving party must come forward with admissible

evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary judgment.”

Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “When the burden of proof at

trial would fall on the nonmoving party, it ordinarily is sufficient for the movant to point to a

lack of evidence to go to the trier of fact on an essential element of the nonmovant’s claim. In

that event, the nonmoving party must come forward with admissible evidence sufficient to raise

a genuine issue of fact for trial in order to avoid summary judgment.” Simsbury-Avon

Preservation Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199, 204 (2d Cir. 2009) (internal

citations omitted).

               Further, a district court “must ask not whether the evidence unmistakably favors

one side or the other but whether a fair-minded jury could return a verdict for the plaintiff on the

evidence presented.” Simpson v. City of N.Y., 793 F.3d 259, 265 (2d Cir. 2015) (internal

quotation marks and citation omitted). It is not appropriate for the Court to make credibility

assessments or resolve conflicting versions of events; these are essential questions for a jury. Id.;

Weyant v. Okst, 101 F.3d 845, 854 (2d Cir. 1996) (courts do not “weigh the evidence” when

deciding a summary judgment motion).




                                                -6-
         Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 7 of 16



DISCUSSION

                TBWA’s motion is premised on the proposition that the single claim asserted by

Freidman, a claim for plan benefits against a plan administrator in its capacity as such, may only

reach the assets of the Plan, of which Friedman concedes there are none. Friedman’s Complaint

asserts no claim of breach of fiduciary, no claim of successor liability or alter ego status, and no

claim under any other theory of liability.

                The Complaint asserts one claim for relief under section 502(a)(1), 29 U.S.C.

§1132(a)(1), that entitles a beneficiary to sue for unpaid plan benefits. The claim is asserted

against TBWA, as Plan “Administrator.” (Doc 1 ¶¶ 13, 54.) Friedman does not dispute that he

has only sued TBWA in this capacity: “Here . . . Freidman seeks to hold TBWA liable in its

capacity as an administrator.” (Doc 79 at 20.) A fair reading of the claim is that “[t]he Plan was

obligated by its terms and provisions to make a distribution of benefits to Freidman” and that

“Friedman has never received any benefits under the Plan . . . .” (Doc 1 ¶¶ 53, 57.) As relief,

Friedman seeks $164,920 in benefits he claims to be owed, plus interest, attorneys’ fees, and

costs. (Id. ¶ 59.)

                As one might find in a contract-type claim, there are no allegations of either mens

rea or culpable conduct beyond non-performance of an obligation, and none is required under

section 502(a)(1). The section provides that a beneficiary of a plan may recover benefits due

under the terms of his plan. 29 U.S.C. §1132(a)(1). Thus, Freidman, a beneficiary of the Plan,

may sue TBWA as Plan administrator to recover the $164,920 in benefits he alleges that he is

due under the Plan. For purposes of this action, it suffices to note that a plan may be sued by

serving the administrator of the plan. 29 U.S.C. §1132(d)(1) (“Service of summons, subpoena, or




                                                -7-
         Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 8 of 16



other legal process of a court upon a trustee or an administrator of an employee benefit plan in

his capacity as such shall constitute service upon the employee benefit plan.”).

               TBWA disputes the factual assertion that it has ever been an “administrator” of

the Plan or had any relationship or association of any kind with the Plan. But for the purpose of

this motion, it accepts the truth of Friedman’s allegation and accepts, as it must, that a plan

administrator may be named on a claim for benefits under section 502(a)(1).

               Friedman places considerable reliance upon cases that address who may be

properly sued on a claim for benefits under section 502(a)(1). See N.Y. State Psychiatric Ass’n,

Inc. v. UnitedHealth Grp., 798 F.3d 125, 132 (2d Cir. 2015) (claims administrator properly

named under section 502(a)(1)(B)); Chapman v. ChoiceCare Long Island Term Disability Plan,

288 F.3d 506, 509-10 (2d Cir. 2002) (finding plan to be proper defendant on section 502(a)(1)(B)

claim). But, as noted, TBWA’s motion does not assert that it has been improperly named on

Friedman’s section 502(a)(1) claim. The cases to which Friedman points are not dispositive of

the issue raised by TBWA’s motion.

   A. TBWA Cannot be Compelled to Pay Friedman from Its Own Assets

               The central focus of this motion is the limitation on recovery in section 502(d)(2)

of ERISA. TBWA argues that any liability of an administrator sued in that capacity for non-

payment of plan benefits can only reach the assets of the plan. Section 502(d)(2) provides:

               Any money judgment under this subchapter against an employee
               benefit plan shall be enforceable only against the plan as an entity and
               shall not be enforceable against any other person unless liability
               against such person is established in his individual capacity under this
               subchapter.

29 U.S.C. § 1132(d)(2). The statute limits recovery against the plan to the “plan as an entity,”

unless there is a claim against “any other person” in that person’s “individual capacity.” This


                                                -8-
           Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 9 of 16



limitation has been enforced by the Second Circuit in Leonelli v. Pennwalt Corp., 887 F.2d

1195 (2d Cir. 1989). For reasons not relevant here, the Court of Appeals concluded that the

individual defendants were not fiduciaries and could not be sued as such. Id. at 1199. It

followed from that conclusion that the individuals could not be sued for plan benefits:

                  [T]he proposed amended cause of action under ERISA’s civil enforcement
                  provision, § 1132(a)(1)(B), for failure to pay benefits due under the
                  Pension Plan would be barred by plaintiff’s failure to name the Pension
                  Administrative Committee as a defendant. In a recovery of benefits claim,
                  only the plan and the administrators and trustees of the plan in their
                  capacity as such may be held liable.

Id.; see also Chapman, 288 F.3d at 509-10 (quoting Leonelli).

                  Courts in this District have repeatedly held that only the benefit plan at issue “is

liable for the payment of benefits under ERISA.” Greater Blouse, Skirt & Undergarment Ass’n,

Inc. v. Morris, No. 93 Civ. 1257, 1996 WL 325595, at *3 (S.D.N.Y. June 12, 1996)

(Sotomayor, J.); see also Manginaro v. Welfare Fund of Local 771, I.A.T.S.E., 21 F. Supp. 2d

284, 301 (S.D.N.Y. 1998) (rejecting plaintiffs’ contention that plan trustees could be “held

personally liable if the Fund’s assets prove insufficient to satisfy its liability”). 2 In Greater

Blouse, after trial, the parties disputed which party (or parties) would be liable for payment of

pension benefits. As plan administrator, Greater Blouse argued that it could not be held liable

for benefits from its own corporate assets. Then-District Judge Sotomayor agreed, concluding

that “ERISA [] does not require the plan administrator personally to pay pension benefits, which

are uniquely the Plan’s obligation.” Greater Blouse, 1996 WL 325595, at *4; Stevenson v.

Tyco Int’l (US) Inc. Supplemental Exec. Ret. Plan, No. 04-CV-4037 (KMK), 2006 WL

2827635, at *3 (S.D.N.Y. Sept. 29, 2006) (quoting Greater Blouse: “The plan administrator is


2
 But see Levy v. Young Adult Institute, Inc., No. 13 cv 2861 (JPO) (SN), 2014 WL 6611454, at *6 (S.D.N.Y. Nov.
21, 2014), which this Court reads as limited to the particularities of the plan at issue in that case, which was funded
only as needed by the employer-sponsor.

                                                         -9-
        Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 10 of 16



not personally liable for the unpaid benefits—payment of benefits is ‘uniquely the Plan’s

obligation.’”).

                  In dismissing a claim against a non-administrator for plan benefits, then-District

Judge Sullivan, citing Leonelli and Chapman, succinctly summarized the principles that control

this case:

                  ‘In a recovery of benefits claim, only the plan and the administrators and
                  trustees of the plan in their capacity as such may be held liable.’. . .
                  Under ERISA, the Plan ‘administrator’ is ‘the person specifically so
                  designated by the terms of the instrument under which the plan is
                  operated . . . .’ 29 U.S.C. § 1002(16)(A)(i). ‘Any money judgment . . .
                  against an employee benefit plan shall be enforceable only against the
                  plan as an entity.’ Id. at § 1132(d)(2).

Schnur v. CTC Commc’ns Corp. Grp. Disability Plan, 621 F. Supp. 2d 96, 106 (S.D.N.Y. 2008)

(citations omitted).

                  As section 502(d)(2) recognizes, a plan beneficiary is free to assert a claim

against “any other person,” including a plan administrator in its individual capacity, on a claim

brought under some other provision of ERISA. 29 U.S.C. § 1132(d)(2) (“. . . unless liability

against such person is established in his individual capacity under this subchapter.”). For

example, if, in breach of its fiduciary, a plan administrator squanders the assets of a plan and the

plan is unable to pay benefits, the plan administrator may be sued in its individual capacity and

may be liable for the breach; the remedy would be to make good the losses to the plan. 29

U.S.C. § 1109(a) (“Any person who is a fiduciary with respect to a plan who breaches any of

the . . . duties imposed upon fiduciaries . . . shall be personally liable to make good to

such plan any losses to the plan resulting from each such breach”).

                  But Friedman’s claim against TBWA, who he identifies as the “Plan

Administrator” (Doc 1 ¶ 13), accuses TBWA of no breach of fiduciary duty and his counsel



                                                 - 10 -
          Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 11 of 16



expressly conceded that he does not bring any such claim here. (Pl. Letter of Feb. 25, 2019

(Doc 34)) (“Plaintiff does not plead a claim for breach of fiduciary duty under 29 U.S.C.

§1109.”). It is unsurprising that Friedman has refrained from suing TBWA in its individual

capacity for breach of fiduciary duty because such a claim would likely be barred by ERISA’s

statute of limitations. 29 U.S.C. §1113. 3

                  Strategically, Freidman has chosen to sue TBWA only in its capacity as

administrator and only under section 502(a)(1) of ERISA. Framed in this limited manner,

TBWA cannot be held liable to pay Plan benefits to Freidman out of its own corporate assets.


    B. Friedman’s Proposed End-Run Around Section 502(d)(2) Does Not Save His Claim

                  In some circumstances, a beneficiary may bring an action under ERISA to

impose successor or alter ego liability on a “new” employer where the beneficiary asserts the

“old” employer failed to properly fund a benefit plan or the “new” employer has an on-going

obligation to do so. See, e.g., Ret. Plan of UNITE HERE Nat. Ret. Fund v. Kombassan Holding

A.S., 629 F.3d 282, 288-89 (2d Cir. 2010) (alter ego theory for employer’s withdrawal liability

under 29 U.S.C. §§ 1381(a), 1383(a)); Romita v. Anchor Tank Lines, LLC, No. 11 cv 9641

(DAB), 2014 WL 1092867, at *4-*6 (S.D.N.Y. Mar. 17, 2014) (successor liability for

predecessor’s failure to make required contributions to the plan). But no employer liability

claim is asserted here, and none would fit the facts of this case as pled. There is no challenge to

the dissolution and liquidation of the Plan nor a claim that it was unfunded at the time of



3
  Judge Schofield ably summarized the ERISA statute of limitations for breach of fiduciary duty as the earliest of
three dates: “The first date ‘is six years from the date of the last action that was part of the breach.’ The second date
is ‘three years, applicable and beginning when a putative plaintiff has ‘actual knowledge’ of the violation . . . .’ The
third date—six years from plaintiffs’ discovery of the breach—applies only where ‘a fiduciary: (1) breached its duty
by making a knowing misrepresentation or omission of a material fact to induce an employee/beneficiary to act to
his detriment; or (2) engaged in acts to hinder the discovery of a breach of fiduciary duty.’” Demopoulos v. Anchor
Tank Lines, LLC, 117 F. Supp. 3d 499, 508 (S.D.N.Y. 2015) (citations omitted).

                                                         - 11 -
         Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 12 of 16



dissolution. As noted, TBWA does not dispute for the purpose of this motion that it is successor

or alter ego of Chiat\Day as Plan administrator. But sued only in its capacity as Plan

administrator under section 502(a)(1), neither Chiat\Day nor its arguable successor, TBWA, has

liability beyond the assets of the Plan.

               Any judgment against TBWA as Plan administrator would be a judgment against

the Plan itself. Manginaro, 21 F. Supp. 2d at 301 (“Although a trustee can be sued in his official

capacity, such suits are treated as suits against the plan.”); see also Chapro v. SSR Realty

Advisors, Inc. Severance Plan, 351 F. Supp. 2d 152, 155 (S.D.N.Y. 2004) (same, citing

Manginaro). Friedman argues that because section 502(d)(2) refers to “enforceab[ility]” of a

“money judgment,” he should be permitted to obtain a money judgment against TBWA, in its

capacity as administrator, which would effectively be a judgment against the Plan itself, even

though the parties agree that the Plan no longer exists and has been liquidated. In a letter

opposing TBWA’s proposed summary judgment motion, Friedman argued that TBWA’s motion

was “premature” as it raised an enforcement question. (Doc 70 at 2.) Friedman stated that once

he “secures his judgment, he will, if necessary, avail himself of Fed. R. Civ. P. 69 to enforce his

judgment . . . .” (Id.) TBWA fears that Friedman will pursue this litigation against TBWA in

its capacity as Plan administrator, and then use post-judgment enforcement proceedings to

secure a monetary judgment from TBWA in its individual capacity. (Doc 71 at 1-2.) As will be

shown, Friedman may not pursue a claim against another person (or entity) in an individual

capacity, including on successor liability or alter ego theories, through post-judgment

enforcement proceedings in federal or state court. An action must be pursued directly under

ERISA.




                                               - 12 -
        Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 13 of 16



               Federal post-judgment proceedings may not be utilized to enforce ERISA-based

liability against another person on successor liability or alter ego-type theories. In Peacock v.

Thomas, 516 U.S. 349, 351 (1996), the Supreme Court considered whether a judgment under

ERISA may be enforced in a subsequent federal proceeding against another person not otherwise

liable for the judgment, based on an independent theory of liability. Id. It squarely held that

claims of veil piercing, post-judgment fraudulent conveyance, and civil conspiracy may not be

raised against another party in an ancillary judgment enforcement proceeding. Id. at 358. The

Court concluded that the district court lacked subject matter and ancillary jurisdiction over the

subsequent action seeking to enforce the ERISA judgment because, inter alia, it was “founded

upon entirely new theories of liability.” Id. at 354, 358; see IFC Interconsult, AG v. Safeguard

Int’l Partners, LLC., 438 F.3d 298, 312 (3d Cir. 2006) (“Veil-piercing [in the ERISA context]

does not make a party secondarily liable. Rather, it collapses corporate distinctions to make for

joint primary liability.”); see also Romita v. Anchor Tank Lines, LLC, No. 11 Civ. 9641 (DAB),

2013 WL 432903, at *3 (S.D.N.Y. Feb. 1, 2013) (“Although Plaintiffs’ claim is one

of successor liability, and not veil-piercing, the strictures of Peacock apply.”).

               Nor may an ERISA judgment be enforced in state court based on such theories.

Generally, federal money judgments may be enforced in any state court. 28 U.S.C. § 1962; N.Y.

CPLR § 5018(b) (duly filed federal judgment of “the same effect as a judgment entered in the

supreme court within the county.”). But ERISA’s preemption of state law is broad: it “shall

supersede any and all State laws insofar as they may now or hereafter relate to any employee

benefit plan . . . .” 29 U.S.C. § 1144(a); see Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 54

(1987) (“The deliberate care with which ERISA’s civil enforcement remedies were drafted and

the balancing of policies embodied in its choice of remedies argue strongly for the conclusion



                                                - 13 -
        Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 14 of 16



that ERISA’s civil enforcement remedies were intended to be exclusive.”). State enforcement

proceedings imposing ERISA-based successor or alter ego liability on a third person or entity in

its individual capacity would be inconsistent with ERISA preemption.

   C. Redressability

               As noted, Friedman affirmatively asserts in his submissions that the Plan “has

been liquidated and dissolved and is no longer a valid subsisting juridical entity.” (Pl. 56.1 ¶ 15;

Doc 68; Doc 79 at 5.) Given this concession, there is no possibility of enforcing a judgment

against TBWA as Plan administrator, nor, as demonstrated, against any other person. TBWA

argues that Freidman’s single claim is, therefore, not redressable.

               In order to meet the Article III standing requirement, a party seeking to establish

federal jurisdiction must demonstrate: (1) injury in fact, (2) “a causal connection between the

injury and the conduct complained of,” and (3) redressability. Lujan v. Defs. of Wildlife, 504

U.S. 555, 560-61 (1992). To establish redressability, “it must be ‘likely,’ as opposed to merely

‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” Id. at 560 (citation

omitted); see Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998) (“Relief that does

not remedy the injury suffered cannot bootstrap a plaintiff into federal court; that is the very

essence of the redressability requirement.”); Coal. of Watershed Towns v. U.S. E.P.A., 552 F.3d

216, 218 (2d Cir. 2008) (per curiam) (quoting W.R. Huff Asset Mgmt. Co., LLC v. Deloitte &

Touche LLP, 549 F.3d 100, 106-107 (2d Cir. 2008)) (“Redressability is the ‘non-speculative

likelihood that the injury can be remedied by the requested relief.’”). The Court concludes that

Friedman’s claim is not redressable in this action.




                                                - 14 -
        Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 15 of 16



                  Friedman seeks a judgment establishing the liability of TBWA as Plan

administrator. There is no dispute that the Plan has no assets to distribute to Friedman. It has

been “liquidated and dissolved.” (Doc 68.) Friedman speculates that there may be some assets

traceable to the Plan that are controlled by TBWA in its individual capacity. (Doc 79 at 25.) At

the summary judgment stage, this allegation, raised in his brief in opposition to the motion and

without any supporting evidence, is insufficient to meet the redressability requirement. Lujan,

504 U.S. at 561. Thus, it is not “likely” that proceeding to trial and receiving a favorable

decision from this Court would redress the wrong of which he complains. See, e.g., New York

Coastal P’ship, Inc. v. U.S. Dep’t of Interior, 341 F.3d 112, 116-17 (2d Cir. 2003) (affirming

district court’s grant of defendants’ motion to dismiss, plaintiffs lacked standing where the court

could “only speculate whether the remedy they seek would redress their purported injuries.”);

Papazian v. Sony Music Entm’t, No. 16 cv 7911 (RJS), 2017 WL 10154498, at *2 (S.D.N.Y.

Nov. 22, 2017) (Sullivan, J.) (copyright infringement claim not redressable because relief sought

would not reimburse plaintiff for losses caused by past infringements); see also Walker v. Cox,

No. 95 cv 1219, 1999 WL 294723, at *4 (E.D.N.Y. Mar. 17, 1999) (Nickerson, J.) (“A favorable

decision for plaintiff would not ‘likely’ redress her alleged injury because plaintiff would still

face eviction due to unauthorized occupancy.”). Because Friedman has failed to come forward

with evidence to support a non-speculative likelihood that the wrong of which he complains may

be remedied through this action, the claim must be dismissed for lack of redressability.

CONCLUSION

                  For the reasons set forth above, TBWA’s motion for summary judgment is

GRANTED. The Clerk is directed to terminate the motion (Doc 74), enter final judgment, and

close the case.


                                                - 15 -
      Case 1:19-cv-00226-PKC Document 83 Filed 05/14/20 Page 16 of 16




            SO ORDERED.




Dated: New York, New York
       May 14, 2020




                                   - 16 -
